Exhibit 10.1

RELEASE OF CLAIMS

1. Effective November 7, 2012, in exchange for the severance payment and other
benefits described in Section 3 of my Amended and Restated Change of Control
Severance Agreement with Unwired Planet, Inc., as amended, (formerly Openwave
Systems Inc.) (the “Company”) and in Section 3 of this Release of Claims, I and
my successors and assigns release the Company and its successors and assigns,
and each of their respective parents, divisions, subsidiaries, and affiliated
entities, and each of those entities’ respective current and former
shareholders, investors, directors, officers, employees, agents, attorneys,
insurers, legal successors and assigns, from any and all claims, actions and
causes of action, whether now known or unknown, that I have, or at any other
time had. or shall or may have against those released parties based upon or
arising out of any matter, cause, fact, thing, act or omission whatsoever
occurring or existing at any time up to and including the date on which I sign
this Release of Claims, including, but not limited to, any claims of wrongful
termination, breach of express or implied contract, fraud, negligent
misrepresentation, defamation, infliction of emotional distress, retaliation or
national origin, race, age, sex, disability, sexual orientation or other
discrimination or harassment under the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans With Disabilities Act, the Fair
Employment and Housing Act, or any other applicable law. This Release of Claims
will not apply to any rights or claims that cannot be released as a matter of
law, including any statutory indemnity rights, to any claims under the terms of
the Indemnity Agreement entered into by me and the Company, if any, and it will
not apply to any claims that arise after the date on which I sign this Release
of Claims.

2. I acknowledge that I have read section 1542 of the Civil Code of the State of
California which, in its entirety, states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

I hereby waive any rights that I have under section 1542 of the Civil Code of
the State of California (or any similar provision of the laws of any other
jurisdiction) to the fullest extent that 1 may lawfully waive such rights
pertaining to this Release of Claims, and I affirm that it is my intention to
release all known and unknown claims that I have against the parties released in
Paragraph 1 above.

3. In exchange for this release, the Company will provide me with the following
benefits, which are without duplication of those provided for in the Amended and
Restated Change of Control Severance Agreement with Unwired Planet, Inc., as
amended:

(a) A severance payment in the amount of $675,000, pursuant to the terms
described in Section 3 of my Amended and Restated Change of Control Severance
Agreement with Unwired Planet, Inc., as amended, which will be set aside in a
rabbi trust for a period of six months pursuant to the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
paid to you immediately thereafter;



--------------------------------------------------------------------------------

(b) All other benefits described in described in the Amended and Restated Change
of Control Severance Agreement with Unwired Planet, Inc.;

(c) The immediate and complete vesting of 100% of the unvested portion of any
stock option, restricted stock or any other compensatory stock award granted to
me by the Company and currently held by me (other than any stock option,
restricted stock or other compensatory stock award which by the express terms of
the grant or by express designation of the Board of Directors of the Company are
expressly excluded from the effect of the Change of Control Agreement);

(d) A period of 18 months following November 7, 2012 (the “Termination Date”) to
exercise my stock options (or until the earlier expiration date of any such
options);

(e) Eighteen (18) months of medical, dental and vision insurance benefit
coverage under COBRA for myself and my beneficiaries, provided that I complete
and timely file all necessary COBRA election documentation. If the Company
cannot provide this benefit for any reason, the Company will pay to you an
amount equal to $879.84 per month, pro rated for partial months, in lieu of
providing such benefit until the earlier of (i) the end of such 18 month period,
and (ii) the date on which you accept full time employment with another
employer.

The Company shall also provide me: payment of my earned bonus in the amount of
$52,841.00; payment for wages earned for work performed through and including
the Termination Date in the amount of $5,681.82, less applicable deductions;
payment for accrued, unused vacation time in the amount of $0; and reimbursement
for expenses to be submitted by November 30, 2012 incurred on behalf of the
Company. I acknowledge that the Company owes me no additional compensation of
any sort other beyond that specified in this Release of Claims and the Amended
and Restated Change of Control Severance Agreement with Unwired Planet, Inc., as
amended.

4. I agree that I will not, at any time in the future, make any critical or
disparaging statements about the Company, its products or its employees, unless
such statements are made truthfully in response to a subpoena or other legal
process. The Company agrees that its officers and directors will not, at any
time in the future, make any critical or disparaging statements about me to any
third party, unless such statements are made truthfully in response to a
subpoena or other legal process. The Company agrees that, if asked, it will
state that my separation from the Company was amicable.

5. I acknowledge that I have returned to the Company all Company property and
documents (whether in paper or electronic form, and all copies thereof) and any
Company proprietary or confidential information (and all reproductions thereof
in whole or in part) that were in my possession, custody, or control, except for
the Company property, documents, and proprietary or confidential information
that I have retained for purposes of providing ongoing consulting services to
the Company. I acknowledge and agree that following the termination of my
employment with the Company, I continue to be bound by, and will comply with,
the terms of the Confidential Information and Invention Assignment Agreement
between me and the Company.

 

2



--------------------------------------------------------------------------------

6. This Release of Claims constitutes the entire agreement between the Company
and me with regard to the subject matter hereof. Both parties acknowledge that
they have carefully read and fully understand this Release of Claims and I have
not relied on any statement, written or oral, which is not set forth in this
document. Both parties understand and agree that this Release of Claims cannot
be modified or amended except by a document signed by me and an authorized
officer of the Company.

I UNDERSTAND THAT I SHOULD CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS
RELEASE OF CLAIMS AND THAT I AM GIVING UP ANY LEGAL CLAIMS I HAVE AGAINST THE
PARTIES RELEASED ABOVE BY SIGNING THIS RELEASE OF CLAIMS. I ALSO UNDERSTAND THAT
I MAY HAVE UP TO 21 DAYS TO CONSIDER AND SIGN THIS RELEASE OF CLAIMS. THAT I MAY
REVOKE THIS RELEASE OF CLAIMS AT ANY TIME DURING THE SEVEN DAY PERIOD AFTER 1
SIGN IT BY WRITTEN NOTICE OF REVOCATION TO THE GENERAL COUNSEL OF THE COMPANY,
AND THAT THIS RELEASE OF CLAIMS WILL NOT BECOME EFFECTIVE UNLESS I DO NOT REVOKE
IT DURING THAT SEVEN DAY PERIOD. I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTAND
THIS RELEASE OF CLAIMS. AND I AM SIGNING THIS RELEASE OF CLAIMS KNOWINGLY.
WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE SEVERANCE PAYMENT AND BENEFITS
DESCRIBED ABOVE. WHICH PAYMENT AND BENEFITS I AM NOT ENTITLED TO RECEIVE EXCEPT
AS A RESULT OF SIGNING THIS RELEASE OF CLAIMS.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

Dated: November 9, 2012     Signature:  

/s/ Anne Brennan

      Anne Brennan    

UNWIRED PLANET, INC. (FORMERLY OPENWAVE

SYSTEMS INC.)

Dated: November 9, 2012     By:  

/s/ Michael Mulica

      Michael Mulica     Its:   Chief Executive Officer